Presidential Certification Regarding the Provision of Docu­
ments to the House of Representatives Under the Mexican
Debt Disclosure Act of 1995
The Mexican Debt Disclosure Act of 1995 requires that, before certain assistance is extended to Mex­
ico, the President must certify that he has provided the House of Representatives with the docu­
ments described in House Resolution 80. The President submitted a certification that indicated
that the executive branch had not provided to the House certain documents because it would be
inconsistent with the public interest to do so. The Act is best interpreted as incorporating an excep­
tion for those documents as to which disclosure would not be in the public interest. Therefore,
the President’s certification was a legally sufficient formulation o f the certification required by
the Act.

June 28, 1996
M e m o r a n d u m O p in io n f o r t h e A t t o r n e y G e n e r a l

This memorandum sets forth the analysis underlying our conclusion that the
President’s April 14, 1995, certification regarding the use of the Exchange Sta­
bilization Fund to assist Mexico was a legally sufficient formulation of the certifi­
cation required by the Mexican Debt Disclosure Act of 1995, Pub. L. No. 1046, tit. IV, 109 Stat. 73,89.
I.
A.
Mexico suffered severe economic problems in 1994, leading to a thirty-two per­
cent devaluation of the peso during the month of December. In January 1995,
Congress debated legislative proposals to provide up to $40 billion in emergency
assistance to Mexico to stabilize the peso. When it became clear that the legislative
process would not work quickly enough to avert a liquidity crisis, the President
announced on January 31, 1995, his intention to use the Treasury Department’s
Exchange Stabilization Fund (“ ESF” ) to provide up to $20 billion of loans and
credits as part of a financial support package designed to prevent the further desta­
bilization of the Mexican peso and to halt the withdrawal of capital out of Mex­
ico.1
* By statute, the ESF is to be used consistent with United States obligations with respect to the International
Monetary Fund (" IM F ” ). See 31 U.S.C. §5302. Article r v o f the IMF Articles o f Agreement requires the United
States to "collaborate with the [IMF] and other members to assure orderly exchange arrangements and to promote
a stable system o f exchange rates.” Second Amendment to the Articles o f Agreement o f the International Monetary
Fund, approved Apr. 30, 1976, art. IV, §1, 29 U.S.T. 2203, 2208, 15 I.L.M. 499, 549. Members are to fulfill
their obligation ‘‘by fostering orderly underlying economic and financial conditions and a monetary system that
does not tend to produce erratic disruptions.” Id. The ESF " is under the exclusive control of the Secretary” of
Continued

253

Opinions o f the Office o f Legal Counsel in Volume 20

The President made his announcement in a joint statement issued with the con­
gressional leadership, including Senate Majority Leader Robert Dole, Senate Mi­
nority Leader Thomas Daschle, House Speaker Newt Gingrich, and House Minor­
ity Leader Richard Gephardt, all o f whom expressed the view that the use of
the ESF in connection with the support package was both lawful and necessary:
We agree that, in order to ensure orderly exchange arrangements
and a stable system of exchange rates, the United States should
immediately use the Exchange Stabilization Fund (ESF) to provide
appropriate financial assistance for Mexico. We further agree that
under Title 31 of the United States Code, Section 5302, the Presi­
dent has full authority to provide this assistance. . . .

We must act now in order to protect American jobs, prevent an
increase in the flow of illegal immigrants across our borders, ensure
stability in this hemisphere, and encourage reform in emerging m ar­
kets around the world.
This is an important undertaking, and we believe that the risks
o f inaction vastly exceed any risks associated with this action. We
fully support this effort, and we will work to ensure that its pur­
poses are met.2
On February 21, 1995, the United States entered into a series of agreements
with M exico by which the United States pledged to provide up to $20 billion
in the form of currency swaps and securities guarantees (“ U.S.-M exico Agree­
m ents” ). Under the terms of the agreements as announced by Secretary Rubin,
$10 billion would be made available through the ESF in stages between February
21 and the end of June, 1995, as Mexico met agreed-upon conditions. Under the
same terms and conditions, another $10 billion would become available beginning
in July 1995, to be provided in stages as needed.3

B.
On March 1, 1995, the House of Representatives adopted House Resolution
80 (“ Resolution 80” or “ the Resolution” ), a resolution of inquiry “ requesting
the Treasury, who may use the ESF as he “ considers necessary,” “ [s]ubject to approval by the President.” 31
U .S .C § 5302(a)(2).
2 Statement with Congressional Leaders on Financial Assistance to Mexico, 1 Pub. Papers o f W illiam J. Clinton
130(1995).
3 Statem ent o f Treasury Secretary R obert E. Rubin, Mexico Agreement Signing Ceremony (Feb. 21, 1995).

254

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

information from the President concerning actions taken to strengthen the Mexican
peso and stabilize the economy o f Mexico.” 4 The Resolution began by stating:
Resolved, that the President is hereby requested to provide to the
House of Representatives (consistent with the rules of such House),
not later than 14 days after the adoption of this resolution, the fol­
lowing documents in the possession o f the executive branch, if not
inconsistent with the public interest.5
This initial paragraph of Resolution 80 was followed by 28 numbered paragraphs,
each identifying substantive categories of requested documents.
In presenting the Resolution for consideration by the House, Representative
James Leach, Chairman of the House Committee on Banking and Financial Serv­
ices (“ Banking Committee” ), stated that:
It is . . .th e obligation of Congress and the Committee of jurisdic­
tion in particular to review how Mexico got into this dilemma and
what obligations the U.S. Government has undertaken to resolve
the crisis. It is also the obligation of this Congress to assess why
and how Mexico lost its way and whether the U.S. government
failed to recommend or insist that Mexican officials follow a less
bumpy road.
In this regard, let me stress this resolution of inquiry is of a fact­
finding nature. It looks to the basis of the policy without having
the effect of changing administration commitments. Nothing, in
other words, in this approach jeopardizes the stabilization package
itse lf.. . .
There also should be no doubt that if the U.S. Government had
failed to act, an international economic crisis could have been pre­
cipitated which would have had extraordinary job loss con­
sequences in America and around the world.6
The Banking Committee also presented to the House a report on Resolution
80. The report contained a paragraph setting forth language almost identical to
the portion of Representative Leach’s floor statement concerning the obligation
of Congress to review this matter, and it then stated:
4 141 Cong. Rec. 6408 (1995) (quoting heading in Congressional Record).
3 Id.
6 Id. at 6410.

255

Opinions o f the Office o f Legal Counsel in Volume 20

It is in the context of the paragraph above that the request for
documents contained in this resolution should be interpreted. But
the scope o f this request for documents should not be construed
to include drafts of documents provided in final form, nor any notes
o f any individual.
The Committee further notes that under the rules and precedents
o f the House, requests for ongoing reports concerning actions taken
through the ESF and international financial institutions are outside
the scope o f this resolution of inquiry.7
The Administration promptly began to search for documents responsive to the
Resolution. On March 21, Abner Mikva, Counsel to the President, met with Rep­
resentative Leach and Representative Christopher Cox to discuss the status o f the
A dm inistration’s response, and then reported on that status in a letter of the same
day to Speaker Gingrich. Judge Mikva’s letter explained that the extreme breadth
and scope o f the document requests and the need to review documents to deter­
mine whether it was consistent with the public interest to produce them to the
entire House had made it impossible to meet the fourteen day deadline set forth
in the Resolution. The letter indicated that the Administration would attempt to
complete its response to the Resolution by May 15, and that in the meantime
the Treasury Department would immediately make available to the House docu­
ments that had been provided to the Senate,8 the Administration would produce
other documents on a “ rolling production” basis, and the Administration would
work with the Banking Committee “ to reach any appropriate agreements and ac­
commodations with respect to responsive documents that are classified or other­
wise subject to applicable privileges.” 9
The Treasury Department made available to the House the next day, March
22, the documents that had previously been made available to the Senate, and
it and the other agencies proceeded to implement the rest of the response plan
outlined by Judge Mikva. However, the Administration subsequently was informed
by representatives of the House that the May 15 target date for completion of
the response to Resolution 80 was unacceptable and that completion by April 7
was desired so that House staff could review the documents during the threeweek congressional recess scheduled to begin that day. Responding to this state­
ment o f the H ouse’s needs, representatives of the Treasury and Justice Depart­
7 H.R. Rep. No. 104-53, at 5 (1995).
8 The Treasury Department had been providing documents to the Senate in response to two requests received
earlier in the year. See Letter for the Honorable Robert Rubin, Secretary of the Treasury, from Senators Connie
M ack, Trent Lott, Spencer Abraham, and B ob Dole (Jan. 26, 1995); Letter for the Honorable Robert Rubin, Secretary
o f the Treasury, from Senator Alfonse D ’A m ato, Chairman, Committee on Banking, Housing, and Urban Affairs
(Feb. 17, 1995).
9 Letter for the Honorable Newt Gingrich, Speaker o f the House o f Representatives, from Abner J. Mikva, Counsel
to the President at 2 (M ar. 21, 1995). A copy o f this letter was sent to Representatives Leach and Cox.

256

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

ments met with Banking Committee staff on April 3 and informed them that the
Administration expected that it would be able to make all responsive documents
available by April 7, except for those confidential documents for which by that
date it would have requested a dialogue concerning possible accommodations.
The Administration representatives also informed Banking Committee staff on
April 3 of the procedures that were being followed in an effort to complete the
response to Resolution 80 within a time frame that would satisfy the House’s
needs. These procedures were confirmed in an April 5 letter from the Treasury
Department to the Banking Committee, and subsequently restated in letters during
the week of April 10 from the various responding agencies informing the House
that they had completed their responses. These procedures delimited the scope
of the search for responsive documents. In accordance with the Banking Com­
mittee Report on Resolution 80, certain drafts and notes were not considered re­
sponsive. Since there was no beginning date specified in the Resolution, and
searching for archived documents in warehouses and elsewhere would have taken
far more time than the House’s needs would allow, agencies generally searched
only for recent files (for example, Treasury searched back to January 1, 1994).
Only the agencies that were likely to have worked on the Mexico matter or to
have responsive files were asked to conduct searches. Finally, given the extraor­
dinary difficulty, time, and expense involved in searching computer backups and
other computer records, only hard-copy files were searched. The Banking Com­
mittee staff raised no objection to these procedures when they were identified
at the April 3 meeting, and no objection was conveyed by any representative of
the House at any time before the Administration completed its response on April
14.

As the Administration was working to respond to Resolution 80, a bill con­
cerning the use of the ESF was introduced as an amendment to the Emergency
Supplemental Appropriations and Rescissions Act, H.R. 889, 104th Cong. (1995).
As introduced in the Senate on March 16, H.R. 889 required the President to
provide periodic reports to Congress regarding the current state of the Mexican
economy, measures taken by the Mexican government to safeguard the stability
of the economy, and any U.S. government assistance provided to Mexico. In addi­
tion, it required that, before extending additional assistance to Mexico, the Presi­
dent certify to the appropriate congressional committees that:
(1) there is no projected cost to the United States from the proposed
loan, credit, guarantee, or currency swap;
(2) all loans, credits, guarantees, and currency swaps are adequately
collateralized to ensure that United States funds will be repaid;

257

Opinions o f th e Office o f Legal Counsel in Volume 20

(3) The Government o f Mexico has undertaken effective efforts to
establish an independent central bank or an independent currency
control mechanism; and
(4) Mexico has in effect a significant economic reform effort.10
H.R. 889, providing $3.04 billion in new funding for the Department of Defense,
was considered by a House and Senate Conference Committee in closed session.
When it emerged from conference on April 6, the bill contained an additional
requirement that the President certify that:
(5) the President has provided the documents described in para­
graphs (1) through (28) of House Resolution 80, adopted March
1, 1995.11
The bill also contained the following new subsection:
(b) TREATMENT OF CLASSIFIED OR PRIVILEGED MATE­
R IA L — For purposes o f the certification required by subsection
(a)(5), the President shall specify, in the case of any document that
is classified or subject to applicable privileges, that, while such doc­
ument may not have been produced to the House of Representa­
tives, in lieu thereof it has been produced to specified Members
of Congress or their designees by mutual agreement among the
President, the Speaker o f the House, and the chairmen and ranking
members of the Committee on Banking and Financial Services, the
Committee on International Relations, and the Permanent Select
Committee on Intelligence of the House.12
During the limited post-conference floor debate on the portion of the bill dealing
with the ESF, Representative M arcy Kaptur, who had introduced Resolution 80,
began by complaining that the documents requested by the Resolution had not
yet been turned over to the House. She characterized the bill as follows:
Essentially what it says is that no money, loan credit guarantee or
arrangement through the [ESF] or the Federal Reserve can be ex­
tended unless the President of the United States has provided us
with every single document that we have asked for in our resolution
of inquiry.13
10141 Cong. Rec. 8200 (1995).
' ' H.R. Conf. Rep. No. 104-101, at 19 (1995).
l2Id. There were also m inor revisions made to the wording o f the original four certification requirements.
13 141 Cong. Rec. 10,672 (1995).

258

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
' Under the Mexican Debt Disclosure A ct o f 1995

Representative Bob Livingston followed by noting that “ [w]e have compelled the
White House to provide documentation which has not been forthcoming to date
despite a resolution passed by this House on March 1.” 14 Representative Sonny
Callahan concluded the debate:
The agreement we have reached with the Senate requires the Presi­
dent to provide the information on the Mexican debt crisis called
for in House Resolution 80. . . . The bill language does not cut
off aid to Mexico. It does, however, require the President to provide
the information requested in House Resolution 80, prior to the ex­
tension of additional aid to M exico.15
The bill was passed by both the House and Senate on April 6 as part of the
Emergency Supplemental Appropriations and Rescissions for the Department of
Defense to Preserve and Enhance Military Readiness Act of 1995, Pub. L. No.
104-6, 109 Stat. 73. Section 406 of title IV, the Mexican Debt Disclosure Act
of 1995, imposed the presidential certification requirement. On April 7, Congress
left for recess, to return on May 1.
As Congress was completing its work on the Mexican Debt Disclosure Act,
the White House and the Justice Department were informed by the Treasury De­
partment that additional assistance for Mexico pursuant to the terms of the U .S.Mexico Agreements was due to be provided the week of April 17, and that, due
to market exigencies, the disbursement could not be delayed. Accordingly, the
Administration proceeded to complete its response to Resolution 80 and the M exi­
can Debt Disclosure Act by April 14. All of the agencies that had conducted
document searches in response to the Resolution sent letters to the Speaker of
the House during the week of April 10, advising that they had completed their
searches and had made available to the entire House all documents except those
for which it would be inconsistent with the public interest to provide to the entire
House. The only documents withheld under the public interest exception were:
(1) documents withheld by the White House reflecting confidential communica­
tions between the President and foreign leaders; (2) documents withheld by the
White House revealing White House deliberations; and (3) Central Intelligence
Agency documents withheld by the CIA that constituted daily briefings for the
President or records of meetings at the National Security Council or with senior
White House staff.16
■</</.
>5/d. at 10,674.
See Letter for the Honorable Newt Gingrich, Speaker o f the House o f Representatives, from Abner J. Mikva,
Counsel to the President (Apr. 14, 1995), Letter for the Honorable Newt Gingrich, Speaker o f the House of Represent*
atives, from Leo Hazlewood, Executive Director, Central Intelligence Agency (Apr. 11, 1995).

16

259

Opinions o f the Office o f Legal Counsel in Volume 20

On April 14 the President issued a certification in the form of a Memorandum
to the Secretary o f the Treasury published in the Federal Register.17 In relevant
part, the President certified that:
The Executive Branch has provided the documents requested by
House Resolution 80 adopted March 1, 1995, and described in para­
graphs (1) through (28) o f that Resolution. All documents identified
as responsive to the Resolution have been provided to the entire
House of Representatives. Pursuant to the terms of the Resolution,
the Executive Branch has not provided those documents as to which
the Executive Branch has informed the House that it would be in­
consistent with the public interest to provide the documents to the
House. Pending arrangements for safekeeping of classified material
in a House facility, classified documents have been provided to the
House by making them available at Executive Branch facilities.
Each agency, including the Federal Reserve Board, has advised the
House of the procedures employed by that agency to provide the
documents requested by House Resolution 80.18
In issuing the certification regarding the production of documents, the President
relied on advice from the Counsel to the President and this Office. By letter to
the Counsel to the President on April 14, we advised that the draft presidential
certification submitted to this Office for review was a legally sufficient formula­
tion o f the certification required by section 406(a)(5). We advised that the certifi­
cation requirement was properly interpreted as incorporating the “ public interest”
exception provided by Resolution 80. We further advised the White House that
making classified documents available to House members at executive branch fa­
cilities pending arrangements for safekeeping in a House facility satisfied the re­
quirem ent that the documents be “ provided” to the House.19
A currency swap was executed according to the terms of the U.S.-Mexico
Agreements on April 19.20
After Congress returned from its recess, the Administration and House Members
and staff undertook to negotiate an agreement regarding the small number of
White House documents withheld under the public interest exception. An agree­
m ent was ultimately reached.
17 3 C.F.R. 472 (1 9 9 6 ).
,s ld. at 472-73.
19 Letter for the Honorable A bner J. Mikva, Counsel to the President, from Walter Dellinger, Assistant Attorney
G eneral, O ffice o f Legal Counsel (Apr. 14, 1995) ( “ April 14 Letter” ).
20 A dditional currency swaps were executed o n May 19 and July 5, 1995.

260

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

II.
As we stated in our April 14 Letter, the President’s certification regarding the
production of certain documents in connection with the use of the ESF was legally
sufficient. Subsequently, however, five Republican House Committee Chairs ques­
tioned our interpretation o f the Act.21 Those Members relied on a memorandum
from the General Counsel of the House of Representatives.22 In view of the Mem­
bers’ objections, we take this opportunity to set forth in greater detail the basis
for our advice to the President on April 14.
The essence o f the argument presented in the House Counsel Memorandum
is that section 406(a)(5) of the Act incorporates only the terms of paragraphs 128 of House Resolution 80 and, thus, does not include an exception for those
documents that it would not be in the public interest to disclose. This interpretation
is not the better reading of the statutory text and is refuted by the relevant legisla­
tive history, by traditional principles of statutory construction, and by long-accepted constitutional principles.
A.
The fifth certification requirement states that, as a condition of extending further
financial assistance to Mexico, the President must certify that he “ has provided
the documents described in paragraphs (1) through (28) of House Resolution 80,
adopted March 1, 1995.” House Counsel argues that section 406(a)(5) incor­
porates only paragraphs 1-28, and not the public interest exception and other lan­
guage contained in the initial paragraph. However, as we stated in our April 14
Letter, “ [although the statute cites only to the numbered paragraphs of House
Resolution 80, it must be read as also incorporating the initial, unnumbered para­
graph of the Resolution.” 23 Our conclusion was compelled by the following con­
siderations.
1. It is necessary to read section 406(a)(5) as incorporating the initial, unnum­
bered paragraph o f the Resolution because that paragraph, and only that paragraph,
makes clear that the President is to make available all responsive documents “ in
the possession o f the executive branch” as a whole. House Counsel states that
such an incorporation is unnecessary because any other reading o f the statute
21 Letter for the Honorable W illiam J. Clinton, President of the United States, from Rep. Larry Combest, Chairman,
Permanent Select Committee on Intelligence; Rep. Benjamin A. Gilman, Chairman, International Relations Com ­
mittee, Rep. Henry J. Hyde, Chairman, Judiciary Committee, Rep. James Leach, Chairman, Banking and Financial
Services Committee; Rep. Bob Livingston, Chairman, Appropriations Committee (June 28, 1995) ( “ Members’ Let­
ter").
22 Memorandum for the Honorable Newt Gingrich, Speaker o f the House of Representatives, from Cheryl A. Lau,
General Counsel, Office o f the Clerk, House o f Representatives, and Barbara K. Bracher, Principal Assistant and
Solicitor (May 30 ,1 9 9 5 ) ( “ House Counsel M emorandum” ).
23 April 14 letter at 2.

261

Opinions o f the Office o f Legal Counsel in Volume 20

would be “ plainly ludicrous.” 24 However, House Counsel mistakenly identifies
the only alternative interpretation as a requirement that the President certify that
he had produced any responsive document “ in existence anywhere.” 25 House
Counsel overlooks the fact that only by reading section 406 in light of the initial
paragraph o f the Resolution can one determine that the documents named in the
certification requirement were not limited to White H ouse documents alone. House
Counsel’s interpretation would render meaningless the decision of the House
Banking Committee to modify the Resolution to include the reference to the exec­
utive branch.26 Thus, House Counsel is wrong in viewing section 406(a)(5) as
in itself “ clearly and unambiguously identify[ing] the ‘universe of documents’
subject to the President’s certification.” 27
2. It is necessary to refer to the initial paragraph of Resolution 80 to know
to whom the documents were to be provided. Although section 406(b) refers to
documents that have not been produced to the House, this reference assumes a
prior instruction that the documents were to be delivered to that body. Again,
this information is not inconsequential; it makes clear that (subject to the exception
in subsection (b)) the documents were to be provided to the full House, rather
than to certain House committees or to both houses o f Congress.
3. It is necessary to go beyond the four comers of paragraphs 1-28 of Resolution
80 in order reasonably to limit the scope of the obligation imposed by the certifi­
cation requirement. Without such limitations it would have been impossible to
satisfy the requirement quickly enough to meet the needs of the House, and, more­
over, not in time to provide the needed assistance to Mexico. For example, section
406(a)(5) does not define the universe of documents in terms of the time period
covered by the document request. Thus, without resorting to certain under­
standings extrinsic to the numbered paragraphs, section 406(a)(5) would require
the Administration to locate and produce documents created from the beginning
o f the federal government’s recordkeeping. For certain of the document requests,
this would not have been difficult. For others— e.g., “ any document concerning
the condition of the Mexican economy” — this would have been impossible to
do in a timely manner. The House had not objected when the Administration
had indicated in responding to the Resolution that to meet the House’s time sched­
ule it was generally limiting its search to recent files.
24 House Counsel M emorandum at 6.
«/< /. a t6 n .7 .
26 The initial paragraph originally read as follows:
Resolved, That the President is hereby requested to provide to the H ouse of Representatives, not later
than 14 days after the adoption of this resolution, the following documents.
41 Cong. Rec. 6408 (1995). W hen it was reported to the full House by the Banking Committee, the paragraph
had te e n am ended to read:
That the President is hereby requested to provide to the House o f Representatives (consistent with the
rules o f such House), not later than 14 days after the adoption of this resolution, the following documents
in the possession o f the executive brancht if not inconsistent with the public interest:
Id. at 6409 (em phasis added).
27 House Counsel M emorandum at 5.

262

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

4. If going outside the twenty-eight paragraphs were precluded and the certifi­
cation requirement were to be construed in such a way as to make it impossible
to satisfy within any realistic time frame, then section 406(a)(5) would operate
as a deliberate termination of the Mexico assistance program. However, there is
no hint in the limited legislative history that this was what Congress accomplished
or intended.28 This is not surprising given that if Congress did so, it would be
compelling the President to fail to honor a commitment he had made, pursuant
to statutory authority, to a foreign sovereign. It would be extraordinary for Con­
gress to impose such a requirement on the President without any debate or consid­
eration.
5. There is scant legislative history available to shed light on section 406(a)(5).
What does exist supports the interpretation that section 406(a)(5) was intended
to require the President to certify that he had provided the set of documents sought
by Resolution 80 in its entirety, which did not seek those documents that in the
President’s judgment it would be contrary to the public interest to disclose. The
supporters of section 406(a)(5) identified the section’s scope and purpose in terms
of obtaining the documents sought by Resolution 80.
Representative Kaptur described the bill as follows: “ Essentially what it says
is that no money, loan credit guarantee or arrangement through the [ESF] or the
Federal Reserve can be extended unless the President of the United States has
provided us with every single document that we have asked fo r in our resolution
o f inquiry." 29 Representative Livingston stated: “ We have compelled the White
House to provide documentation which has not been forthcoming to date despite
a resolution passed by this House on March l . ” 30 Representative Callahan con­
cluded the debate: “ The agreement we have reached with the Senate requires
the President to provide the information on the Mexican debt crisis called fo r
in House Resolution 8 0 .” 31
These statements contradict House Counsel’s assertion that this Office’s con­
struction of the Act and its legislative history is “ untenable.” Indeed, the House
Counsel Memorandum itself notes that “ [t]hese new provisions were designed
to resolve the document dispute by making the continuation of the President’s
Mexican aid program contingent upon the production of the documents sought
by the precatory Resolution o f Inquiry and the oversight committee .” 32
28 Indeed, Representative Kaptur, the sponsor o f Resolution 80, stated during the floor debate on section 406
that the provision got the House to 44second base” in terms o f serious oversight o f the expenditure of funds. She
had said when introducing the Resolution that she had been seeking a “ home run” o f an actual House vote on
the assistance program, but since the House leadership blocked that, she had settled for the “ single” represented
by the Resolution's request for documents. 141 Cong. Rec. at 10,672. The clear implication o f her statement, of
course, is that the vote on section 406 was not a vote on terminating the assistance program. See also id. at 10,674
(statement o f Rep. Callahan) ( “ The bill language does not cut off aid to M exico.” ).
29141 Cong. Rec. at 10,672 (emphasis added).

30M.
31 Id. at 10,674 (emphasis added).
32 House Counsel Memorandum at 9 (emphasis added).

263

Opinions o f the Office o f Legal Counsel in Volume 20

6. According to House Counsel, instead of merely requiring the President to
comply with Resolution 80 before providing additional assistance to Mexico, sec­
tion 406 actually expanded the scope of the documents being sought by the House
by requiring the inclusion of documents that, in the President’s judgment, it would
not be in the public interest to provide. Nothing in the text or legislative history
o f the statute supports such a conclusion. The text of section 406 defines the
documents at issue by reference to Resolution 80 without any indication of an
intent to go beyond the requirements of the Resolution. Indeed, the reference in
section 406(b) to documents that “ may not have been produced to the House
o f Representatives” reflects the existence of authority to withhold documents from
the House. However, in the view of House Counsel, although the House had au­
thorized the President to protect the public interest in complying with its request,
the Congress withdrew that authorization sub silentio. We find such a conclusion
implausible.
Additionally, the legislative history o f section 406 fails to reveal any intent or
even interest in expanding the scope of the documents sought by Resolution 80.
Instead, as we noted above, in all of the relevant legislative history, section 406
is described as merely enforcing the existing request, and not as expanding the
request by deleting authority to protect the public interest. It would be remarkable
for such a critical change to go unremarked in the legislative history.
7. Finally, as discussed more fully below, it was necessary to construe the statute
to incorporate the initial paragraph of Resolution 80 because any other reading
would fail to preserve the President’s constitutional authority and responsibility
to preserve the absolute confidentiality of documents the disclosure of which
would be contrary to the public interest.33 Section 406(b) concerns the “ treatment
o f classified or privileged material.” Under House Counsel’s reading of section
406(b), all such material, if not provided to the full House, would have to “ be
produced to specified Members o f Congress or their designees.” 34 In other words,
House Counsel would interpret section 406 to require the President either to dis­
honor the United States’ commitment to Mexico, thereby posing a threat that Mex­
ico would default and jeopardize important U.S. interests, or to divulge all docu­
ments, even highly sensitive documents reflecting diplomatic negotiations, to at
least some M embers of Congress as a condition o f aid to Mexico. Such an inter­
pretation creates serious doubts about the statute’s constitutionality.
A paramount rule of statutory construction thus stands as an obstacle to House
C ounsel’s interpretation. As the Supreme Court has repeatedly cautioned, “ [w]hen
the validity of an act of Congress is drawn in question, and even if a serious
doubt o f constitutionality is raised, it is a cardinal principle that this Court will
first ascertain whether a construction o f the statute is fairly possible by which
33 See United States v. Nixon , 418 U.S. 683 (1974); M emorandum for C. Boyden Gray, Counsel to the President,
from J. M ichael Luttig, Principal Deputy Assistant Attorney General, O ffice o f Legal Counsel, Re: Congressional
Access to Presidential Communications (Dec. 21, 1989).
34 H ouse Counsel M emorandum at 7.

264

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

the question may be avoided.” 35 Absent clear evidence of Congress’s contrary
intent, a court will adopt a reasonable construction of a statute to avoid reaching
a serious constitutional problem.36 The practice of the executive branch is and
should be the same. As just discussed, there was no such clear evidence o f con­
trary congressional intent.

B.
In summary, we believe our construction of section 406 is correct, and we reject
the alternative put forward by House Counsel. The fundamental premise of House
Counsel’s reading is that paragraphs 1-28 of House Resolution 80 should be inter­
preted without recourse to the initial paragraph of the Resolution. As we have
shown, however, this premise is erroneous. In order to give a plausible reading
to section 406, it is necessary to go outside the four comers of paragraphs 128. It is clear that the initial paragraph of House Resolution 8 0 — in which the
House itself set forth its understanding of its request but which the House Counsel
treats as superfluous — is an appropriate source of clarification. The admittedly
scanty legislative history of section 406 confirms what would have seemed obvi­
ous in any case, that certification requirement five was intended to obtain execu­
tive branch compliance with House Resolution 80, and not to broaden the scope
of the House’s request. At the same time, the legislative history is devoid of any
suggestion that Congress intended for section 406 to present the President with
a choice between violating the President’s own obligations to the Constitution
or failing to honor a commitment to a foreign sovereign and placing important
U.S. interests at risk. Finally, our interpretation of section 406, unlike the alter­
native, provides a reasonable way to give effect to the statutory language while
avoiding the creation of a serious question about the constitutionality of the sec­
tion. We now turn to explain more fully the constitutional issues.

III.
Were House Counsel correct in defining the scope of the document production
needed to satisfy that requirement, then section 406 would be an invalid intrusion
into the President’s constitutional authority. According to House Counsel, section
406
35Crowell v. Benson, 285 U.S. 22, 62 (1932); see also United States v. X-CitemerU Video, Inc., 513 U.S. 64,
73 (1994) ( <4[W]e do not impute to Congress an intent to pass legislation that is inconsistent with the Constitution
as construed by this C ourt.” ).
26 Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Const. Trades Council, 485 U.S. 568, 575 (1988)
(44[W]here an otherwise acceptable construction o f a statute would raise serious constitutional problems, the Court
will construe the statute to avoid such problems unless such construction is plainly contrary to the intent o f Con­
gress.’*); Public Citizen v. Department o f Justice, 491 U.S 440, 466 (1989) (The Supreme Court is ‘4loath to conclude
that Congress intended to press ahead into dangerous constitutional thickets in the absence o f firm evidence that
it courted those perils.” ).

265

Opinions o f the Office o f Legal Counsel in Volume 20

is not a document request, but a statement of the conditions under
which the Administration’s financial assistance to Mexico may pro­
ceed. It sets forth conditions for the exercise o f executive authority.
The President may choose not to supply the documents identified
in the Act. But then the President may not exercise the authority
for which the production o f documents is the condition precedent.37
While it is true that section 406 is not in itself a request for documents, it specifi­
cally refers in terms to House Resolution 80, which w as a document request, and
it requires the President, as a condition of furnishing further financial assistance
to Mexico, to certify that he has provided certain documents.
Broad as the spending power o f the legislative branch undoubtedly is, it is clear
that Congress may not deploy it to accomplish unconstitutional ends.38 Thus, as
this Office has repeatedly affirmed, and as we discuss more fully below, Congress
may not use the spending power to infringe on the President’s constitutional au­
thority. In particular, “ Congress may not use its power over appropriation of pub­
lic funds ‘ “ to attach conditions to Executive Branch appropriations requiring the
President to relinquish his constitutional discretion in foreign affairs.” ’ ” Issues
R aised b y P rovisions Directing Issuance o f Official o r Diplom atic Passports, 16
Op. O.L.C. 18, 28 (1992) (Asst. Att’y Gen. Flanigan) (quoting Issues Raised by
Foreign Relations Authorization B ill, 14 Op. O.L.C. 37, 42 n.3 (1990) (Asst. Att’y
Gen. Barr), (quoting Constitutionality o f P roposed Statutory Provision Requiring
P rior C ongressional Notification fo r Certain CIA C overt Actions, 13 Op. O.L.C.
258, 261 (1989) (Asst. A tt’y Gen. Barr))). Moreover, “ the conduct of affairs com­
mitted exclusively to the President by the Constitution must be carefully insulated
from improper congressional interference in the guise of ‘oversight’ activities.. . .
[W]hile Congress unquestionably possesses the power to make decisions as to
the appropriation o f public funds, it may not attach conditions to Executive Branch
appropriations that require the President to relinquish any of his constitutional
discretion in foreign affairs.” The President’s Com pliance with the “ Timely N oti­
37 House Counsel M emorandum at 4-5.
39See, e.g., United States v. Klein, 80 U.S. (13 Wall.) 128 (1872) (appropriations act unconstitutionally intruded
on President’s pardon power); United States v. Lovett, 328 U.S. 303, 316 (1946) (Congress may not employ its
appropriations pow er to impose bill of attainder); cf. Frost & Frost Trucking Co. v. Railroad Comm'n, 271 U.S.
583, 594 (1926) (state legislature cannot affix unconstitutional condition to a privilege that it may deny); Metropolitan
Washington Airports Auth. v. Citizens for the Abatement o f Aircraft Noise, Inc., 501 U.S. 252, 271 (1991) (Congress
may not use its authority over federal property to achieve ends by indirect means that it cannot accomplish directly);
see also Authority o f Congressional Committees to Disapprove Action o f Executive Branch, 41 Op. A tt’y Gen. 230,
233 (1955) (A tt’y Gen. Brownell) (“ If the practice o f attaching invalid conditions to legislative enactments were
permissible, it is evident that the constitutional system o f the separability o f the branches o f Government would
be placed in gravest jeopardy.” ); Constitutionality o f Proposed Legislation Affecting Tax Refunds, 37 Op. A tt'y
Gen. 56, 61 (1933) (A tt’y Gen. Mitchell) ( “ This proviso can not be sustained on the theory that it is a proper
condition attached to an appropriatioa Congress holds the purse strings, and it may grant or withhold appropriations
as it chooses, and w hen making an appropriation may direct the purposes to which the appropriation shall be devoted
and impose conditions in respect to its use, provided always that the conditions do not require operation o f the
Governm ent in a w ay forbidden by the Constitution.” ).

266

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

fication” Requirements o f Section 501(b) o f the National Security Act, 10 Op.

O.L.C. 159, 169-70 (1986) (Asst. Att’y Gen. Cooper).3*
A.
As then-Assistant Attorney General William Barr noted, “ Congress cannot use
the appropriations power to control a Presidential power that is beyond its direct
control.” 40 It is, of course, well settled that the Constitution vests the President
with the exclusive authority to conduct the Nation’s diplomatic relations with other
States. This authority flows, in large part, from the President’s position as Chief
Executive, U.S. Const, art. II, §1, cl. 1, and as Commander in Chief, id. art.
II, §2, cl. 1. It also derives from the President’s more specific powers to “ make
Treaties,” id. art. II, §2, cl. 2; to “ appoint Ambassadors . . . and Consuls,”
id.', and to “ receive Ambassadors and other public Ministers,” id. art. II, §3.
The Supreme Court has repeatedly recognized the President’s constitutional au­
thority with respect to the conduct of diplomatic relations.41
Interwoven with the President’s constitutional authority to conduct diplomatic
relations is his constitutional authority to determine whether to disclose the content
of international negotiations: without such power, he could not ensure the con­
i9 See also Bill to Relocate United States Embassy from Tel Aviv to Jerusalem, 19 Op. O.L.C. 123, 126 (1995)
(concluding (hat a bill, which would condition executive branch’s ability to obligate appropriated funds upon locating
U.S. embassy to Israel in Jerusalem, would unconstitutionally invade the President’s constitutional authority to deter­
mine the form and manner o f the N ation’s diplomatic relations).
40 Panel symposium on The Appropriations Power and the Necessary and Proper Clause, 68 Wash. U L.Q. 623,
628 (1990). So, for instance, the Supreme Court has prohibited C ongress’s use of its spending power to encroach
on the exclusive power o f the President to grant pardons. United States v. Klein, 80 U.S. (13 W all.) 128 (1872).
A century later, this Office construed an amendment to an appropriations act that prohibited the use o f certain
funds for salaries or expenses in connection with readmitting into the United States persons who had evaded the
draft. This Office concluded that the statute, if construed broadly, would be an unconstitutional interference with
the President’s pardon power. Accordingly, we advised the Counsel to the President that the statute should be nar­
rowly construed to avoid the constitutional infirmity. If the circumstances (unavailability o f alternative funds) made
that unworkable, then the President was advised to disregard the amendment as an unconstitutional condition attached
to an appropriations act. Memorandum for the Honorable Robert J. Lipshutz, Counsel to the President, from John
Harmon, Assistant Attorney General, Office o f Legal Counsel, Re: Myers Amendment (Aug. 30, 1977); see also
Mutual Security Program — Cutoff o f Funds From Office o f Inspector General and Comptroller, 41 Op. A lt’y Gen.
507, 527 (1960) (A tt’y Gen. Rogers) (“ [T]he power o f appropriation . . . is far-reaching in scope, and the objects
o f appropriation are also subject to the broad discretion o f Congress. But the power to appropriate . . cannot
be exercised without regard to constitutional limitation.” ); Memorial o f Captain Meigs, 9 Op. A tt’y Gen. 462, 46970 (1860) (concluding that appropriations bill that contained condition that the money be spent only under the super­
vision of a particular person designated for appointment by Congress was invalid encroachment upon presidential
authority and should be treated “ as if the paper on which it is written were blank.’’).
41 See, e.g.. Department o f the Navy v. Egan, 484 U.S. 518, 529 (1988) (the Supreme Court has “ recognized
‘the generally accepted view that foreign policy was the province and responsibility o f the Executive™ (quoting
Haig v. Agee, 453 U.S. 280, 293-94 (1981))); Alfred Dunhill o f London, Inc. v. Republic o f Cuba, 425 U.S. 682,
705-06 n.18 (1976) (opinion o f W hite, J.) ( “ [T]he conduct o f [foreign policy] is committed primarily to the Executive
Branch.” ); United States v. Louisiana, 363 U.S. 1, 35 (1960) (the President is “ the constitutional representative
o f the United Stales in its dealings with foreign nations” ); see also Ward v. Skinner, 943 F.2d 157, 160 (1st Cir.
1991) (Breyer, C J.) ( “ [T]he Constitution makes the Executive Branch . . . primarily responsible” for the exercise
o f “ the foreign affairs pow er.” ), cert, denied , 503 U.S. 959 (1992); Sanchez-Espinoza v. Reagan, 770 F.2d 202,
210 (D.C. Cir. 1985) (Scalia, J.) ( “ fBJroad leeway” is “ traditionally accorded the Executive in matters o f foreign
affairs.” ); Charles J. Cooper, panel symposium on What the Constitution Means by Executive Power, 43 U. Miami
L. Rev. 165, 177 (1988) ( “ [T]he conduct o f foreign affairs is an aspect o f the executive pow er entrusted to the
President, subject only to narrowly defined exceptions.” ).

267

Opinions o f the Office o f Legal Counsel in Volume 20

fidentiality and secrecy that are essential elements of diplomacy. “ [I]t is elemen­
tary that the successful conduct of international diplomacy and the maintenance
of an effective national defense require both confidentiality and secrecy. Other
nations can hardly deal with this Nation in an atmosphere of mutual trust unless
they can be assured that their confidences will be kept. And within our own execu­
tive departments, the development of considered and intelligent international poli­
cies would be impossible if those charged with their formulation could not com­
municate with each other freely, frankly, and in confidence.” 42 As precedent and
continuing practice firmly establish, “ [t]he conduct of international negotiations
is a function committed to the President by the Constitution,” and “ he must have
the authority to determine what information about such international negotiations
may, in the public interest, be made available to Congress and when such disclo­
sure should occur.” 43 The President therefore possesses, as a matter o f constitu­
tional law, the authority to exercise independent judgment about whether it is
in the public interest to disclose such information to Congress.44 The President’s
authority to control the release o f diplomatic communication does not terminate
when the negotiations conclude.45
On the interpretation of section 406 advocated by House Counsel, however,
Congress would be attempting to compel the President to disclose the contents
o f international negotiations of a highly sensitive and confidential nature (includ­
ing direct correspondence between one Head of State and another) as a condition
o f honoring a commitment made by the President, acting pursuant to statutory
authority, to furnish financial aid in the midst of an international currency crisis.
Such a constraint on the President’s authority would “ deprive the President of
42 New York Times Co. v. United States, 403 U.S. 713, 728 (1971) (Stewart, J., concurring). As the Senate Foreign
Relations Committee stated in 1816, in recognizing limits on its authority to demand documents related to diplomatic
matters from the President, “ [t]he nature o f transactions with foreign nations, moreover, requires caution and unity
o f design, and their success frequently depends upon secrecy and dispatch.” United States v. Curtiss-Wright Export
Corp. 299 U.S. 304, 319 (1936) (quoting Compilation o f Reports o f the Committee on Foreign Relations, United
States Senate, 1789-1901, S. Doc. No. 5 6 -2 3 1 , pt. 8, at 24 (1901)); see also Charles J. Cooper and Leonard A.
Leo, Executive Power Over Foreign and Military Policy: Some Remarks on the Founders’ Perspective, 17 OkJa.
City U. L. Rev. 265, 274 (1991) ("The Federalist No. 75 . . . recognize[ed] the importance o f presidential autonomy
in . . . negotiations — so that he may ‘enjoy the confidence and respect o f foreign pow ers' and ‘act with an equal
degree o f weight o f efficacy.’ ” (quoting The Federalist No. 75 at 487 (A lexander Hamilton) (E. Earle ed. 1937))).
43 14 O p. O.L.C. at 43. In that opinion, th is Office concluded that a condition contained in a statute authorizing
funds for international conferences that required the President to include certain individuals as U.S. Representatives
in the negotiating delegation was unconstitutional. See also The Disclosure o f Documents to the House Committee
on Government Operations— Boycotts— Export Administration Act, 1 Op. O.L.C. 269, 270 (1977) (Asst. A tt’y Gen.
H armon) (concluding that the executive branch may, as a m atter o f constitutional law, refuse to provide to Congress
docum ents reflecting confidential communication and notes o f meetings with foreign government officials, where
the disclosure o f documents could “ impair o u r relations with the foreign governments involved, both by breaching
a pledge o f confidentiality and by releasing information possibly detrimental to the interests of the other govern­
m ents,” the documents could properly be considered “ state secrets” ); Memorandum from John R. Stevenson, Legal
Adviser, Department o f State, and William H . Rehnquist, Assistant Attorney General, Office of Legal Counsel, Re'
The President’s Executive Privilege to Withhold Foreign Policy and National Security Information at 7 (Dec. 8,
1969) ( “ [T]he President has the power to w ithhold from the Senate information in the field of foreign relations
or national security if in his judgm ent disclosure would be incompatible with the public interest.” ).
44 1 Op. O.L.C. at 269, 272.
45 See United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 320-21 (1936); 14 Op. O.L.C. at 44 n.6,
13 Op. O.L.C. at 259; 10 Op. O.L.C. at 165 n.13. (Asst. A tt’y Gen. Cooper).

268

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

his constitutionally-mandated control over the disclosure of the content of [foreign
affairs] negotiations.” 46 Congress, therefore, cannot directly or indirectly compel
such a disclosure: it lacks the authority, whether in the exercise o f its spending
power or any other of its powers, to “ inquire into matters which are within the
exclusive province of one of the other branches of the Government.” 47 Accord­
ingly, section 406, if given the construction urged in the House Counsel Memo­
randum, would be invalid as an unconstitutional condition imposed on the Presi­
dent.48
B.
The President’s constitutional authority to control the disclosure of documents
and information relating to diplomatic communications has been recognized since
the beginning of the Republic. The issue first arose during the administration of
President George Washington, and it was President Washington and the distin­
guished members of his cabinet who originally articulated the Executive’s author­
ity to withhold documents in the public interest. By its deliberations and actions,
the Washington administration outlined a consistent account of the executive
branch’s independent power over diplomatic communications: (1) the Constitution
delegates to the President the authority to withhold documents relating to diplo­
matic negotiations from Congress when disclosure would be, in his judgment,
contrary to the public interest; (2) the President has discretion to disclose docu­
ments that he could have withheld when in his judgment it is appropriate to do
so; and (3) it is appropriate whenever possible to construe congressional requests
for information to avoid a conflict between the President’s constitutional preroga­
tive and congressional requirements. Subsequent Presidents have regularly adhered
to Washington’s views.
The earliest discussion of the question of presidential authority over disclosure
appears to have been in response to a March 1792 resolution of the House of
Representatives appointing a committee with the power to investigate the disas­
trous St. Clair expedition of the previous year. When the committee requested
46 14 Op. O.L.C. at 42.
47 Barenblatt v. United Stales, 360 U.S. 109, 112 (1959)
48 W e do not mean to suggest that the President’s constitutional authority over the disclosure o f confidential execu­
tive branch documents is limited to the area o f foreign affairs. A few years ago then-Assistant Attorney General
Barr described “ the President’s constitutional right and duty to withhold from disclosure certain inform ation" as
including “ information whose disclosure might significantly impair the conduct of foreign relations, the national
security, the deliberative processes o f the executive branch o r the performance of its constitutional duties.” Common
Legislative Encroachments on Executive Branch Authority, 13 Op. O.L.C. 248, 254 (1989); see also Memorandum
from President Harry S. Truman (Mar. 15, 1948), reprinted in H.R. Rep. No. 80-1595, at 8 -1 0 (1948) (minority
report) ( “ Truman M emorandum” ) ( “ Since the founding o f the Government the Presidents o f the United States
have, from time to tim e, held information o f various types to be confidential, and have refused to divulge or to
permit the divulgence o f such information outside o f the executive branch o f the Government.” ). For the purposes
o f this memorandum, however, it is unnecessary to examine the legal principles governing presidential control of
this broader range o f information: section 406 concerns documents with respect to which the President’s authority
is the most unequivocal and absolute. See, e.g., Confidentiality o f the Attorney General's Communications in Coun­
seling the President, 6 Op. O.L.C. 481, 482-83 & n.3 (1982) (Asst. A tt'y Gen. Olson).

269

Opinions o f the Office o f Legal Counsel in Volume 20

that the Secretary o f W ar provide it with relevant documents, President Wash­
ington asked the cabinet’s advice as to his proper response “ because [the request]
was the first example, and he wished that so far as it should become a precedent,
it should be rightly conducted.” 49 W ashington’s own view was that “ he could
readily conceive of papers of so secret a nature, as that they ought not to be
given u p .” 50 A few days later a unanimous cabinet— including Secretary of State
Thomas Jefferson, Secretary of the Treasury Alexander Hamilton, and Attorney
General Edmund Randolph— concurred. The cabinet advised the President that
while the House “ might call for papers generally,” “ the Executive ought to com­
municate such papers as the public good would permit, and ought to refuse those,
the disclosure o f which would injure the public.” 51 The Executive “ consequently
w[as] to exercise a discretion” in responding to the House request.52
Although the cabinet further advised President Washington that the documents
in question could all be disclosed consistently with the public interest,53 his and
their conclusion that the House resolution could not compel disclosure against
the President’s judgm ent apparently was communicated to the House, which
promptly substituted a new resolution asking only for papers “ of a public nature,”
a request with which the President complied.54 Just as Washington had anticipated,
the St. Clair episode set an important precedent, in several respects. First, it pro­
duced agreem ent in a group including three of the most distinguished participants
in the Philadelphia convention (Washington, Hamilton and Randolph) as well as
between two o f the most influential early interpreters of the Constitution (Ham­
ilton and Jefferson) that the President possesses the authority to refuse to disclose
documents respecting military and diplomatic matters to Congress when in his
judgm ent to do so would be harmful. Second, the event was the first instance
of the Executive construing a congressional document request in order to preserve
executive branch prerogatives.55 Finally, the House’s substitute motion apparently
49 1 Writings o f Thomas Jefferson 303 (Andrew Lipscomb ed. 1903) (The Anas).
s°W.

5'Id . at 304.
52 Id.
« / d . a t 305.
54 The substitute resolution acknowledged indirectly the President’s asserted power to withhold documents, by
defining the docum ents included in rather than those excepted from the scope o f the H ouse's request. See Abraham
D. Sofaer, War, Foreign Affairs and Constitutional Power 8 2-83 (1976) ("S o fa er” ) (concluding that the “ far more
reasonable construction” o f the House’s "som ew hat ambiguous” language is that it meant "those papers that could
properly o r safely be made public” ). Subsequent congressional requests to the President have generally included
direct acknow ledgm ents o f the President's authority not to disclose.
55 A lthough the H ouse com m ittee had demanded the originals o f the relevant documents, the cabinet opined that
‘‘copies only should be sent, with an assurance” that the Executive would perm it verification of the copies’ accuracy
if desired. 1 Writings o f Thomas Jefferson at 305. A majority o f the cabinet, furthermore, advised W ashington that
such docum ent requests should properly com e from the full House to the President rather than from a committee
to his subordinate, id. at 304, a view apparently accepted by the House in its substitute resolution. See Sofaer,
supra at 82.

270

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure Act o f 1995

began the long history of congressional acquiescence in the Executive’s assertion
of discretionary authority over disclosure.56
President Washington adhered to the conclusions reached in 1792 in later con­
frontations with Congress. In January 1794, the Senate requested the President
to provide it with “ the correspondences which have been had” between the Re­
public of France and the United States minister to France, as well as between
the minister and the Secretary of State; the resolution was entirely unqualified.
Once again, W ashington’s cabinet advised the President unanimously that he need
not and should not disclose documents against his judgment of the public inter­
est.57 In a separate written opinion, Attorney General William Bradford agreed:
“ [I]t is the duty o f the Executive to withhold such parts of the said correspondence
as in the judgment o f the Executive shall be deemed unsafe and improper to be
disclosed.” 58 Bradford vigorously rejected the argument that the Senate’s unquali­
fied language precluded a construction of the resolution that would respect the
President’s authority over disclosure, authority that Bradford plainly rooted in the
Constitution.59 President Washington acted on this advice by providing the Senate
with the correspondence except, as he explained in a cover letter, for “ those par­
ticulars which, in my judgment, for public considerations, ought not to be commu­
nicated.” 60
The best known o f President Washington’s assertions of the Executive’s author­
ity over disclosures not in the public interest involved the controversial Jay Treaty
and a resolution by the House requesting the correspondence and other documents
relating to the Treaty. Although the resolution contained an explicit exception for
56See Sofaer, supra at 81-83. Perhaps the most serious congressional questioning o f the President’s constitutional
authority occurred in 1948, when the House of Representatives considered a joint resolution intended to vest in
a congressional committee the power to make determinations about disclosure o f documents obtained from the execu­
tive branch. Opponents o f the bill pointed out that its passage would violate the principle that “ [u]nder the Constitu­
tion, the Executive is no less supreme in his field than is the Congress in its field o f operation.” H.R. Rep. No.
80-1595, at 10 (1948) (minority report). In addition, they argued, “ the acquiescence by the Congress for over 150
years in the Executive prerogative o f withholding from disclosure such information as the Executive deems must
be withheld in the public interest is in itself conclusive proof that the prerogative is one which exists under, and
is protected by, the C onstitution.” Id. The Resolution was not finally adopted.
57 Secretary Hamilton agreed with Secretary of W ar Henry Knox that it would be best flatly to decline compliance,
but reasoned that “ the principle” o f executive authority would be “ safe, by excepting such parts as the President
may choose to withhold.” Cabinet Meeting Opinion on Communicating to the Senate the Dispatches of G ouvemeur
Morris, 15 The Papers o f Alexander Hamilton 666, 667 (Harold C. Syrett ed., 1969). Randolph, now Secretary
of State, advised the communication o f “ all the correspondence, proper from its nature to be communicated to
the Senate,” but agreed that “ what the President thinks improper, should not be sent.” Id.
38 Memorandum for the President, from William Bradford, Attorney General (n.d.), reprinted in Waller Dellinger
and H. Jefferson Powell, The Attorney General’s First Separation o f Powers Opinion, 13 Const. Commentary 309,
316(1996).
59 Bradford wrote that he also conceived
that the general terms o f the resolve do not exclude, in the construction of it, those just exceptions which
the rights o f the executive and the nature o f foreign correspondences require. Every call o f this nature,
where the correspondence is secret and no specific object pointed at, must be presumed to proceed upon
the idea that the papers requested are proper to be communicated[;] & it could scarcely be supposed,
even if the words w ere stronger[,] that the Senate intended to include any Letters!,] the disclosure of which
might endanger national honour or individual safety.
Id.

60 4 Annals o f Cong. 56 (1794); see Sofaer, supra at 83-85.

271

Opinions o f the Office o f Legal Counsel in Volume 20

documents “ improper to be disclosed,” the President ultimately refused to com­
ply:
The nature o f foreign negotiations requires caution, and their suc­
cess m ust often depend on secrecy; and even when brought to a
conclusion, a full disclosure of all the measures, demands, or even­
tual concessions which m ay have been proposed or contemplated
would be extremely impolite; for this might have a pernicious influ­
ence on future negotiations or produce immediate inconveniences,
perhaps danger and mischief, in relation to other powers.61
W hile W ashington explained his rejection o f any “ right” on the House’s part
to demand “ all the Papers respecting a negotiation with a foreign power,” id.
in 1 M essages and P apers at 195, with reference to the realities of foreign affairs,
he grounded his position in his “ obligation . . . to ‘preserve, protect and defend
the Constitution.’ ” 62
C.
We have not discussed the Washington era events at length out of mere anti­
quarian interest. Later Presidents have regularly followed Washington— and cited
h im — in combining assertions o f their constitutional authority to withhold docu­
ments relating to diplomatic matters and of the propriety of interpreting congres­
sional requests as respecting their constitutional prerogative with earnest attempts
to accommodate Congress’s interests.63 The constitutional position originally for­
61 M essage o f President G eorge Washington to the House o f Representatives (Mar. 30, 1796), in 1 A Compilation
o f the Messages and Papers o f the Presidents 1789-1897 , at 194-95 (James D. Richardson ed., (1897)) ("Messages
and Papers").
62 !d. in 1 Messages and Papers at 194. In asserting the constitutional basis for his refusal to comply with the
House request, W ashington relied in part on th e exclusion o f the House from the treaty power. However, we believe
that it is clear that W ashington was in no w ay rejecting the position he had already tak en — that the President
m ight w ithhold documents when the public interest so required. See Sofaer supra at 93; M essage of President James
K. Polk to the House o f Representatives (Jan. 12, 1848), in 4 Messages and Papers 565, 567 (relying on W ashington’s
argum ent based on his authority to control th e disclosure o f diplomatic information while not “ deem ing it to be
necessary on the present occasion to examine o r decide upon the other reasons” given in W ashington’s message).
The E xecutive's responsibility for determining what part o f the correspondence could be disclosed was also de­
fended vigorously in the House. Even James M adison, who strongly insisted on the House o f Representatives’ genera]
right to access to information, conceded the P resident's authority over disclosure. M adison told the House that the
House “ m ust have a right, in all cases, to ask for information which m ight assist in their deliberations on the
subjects submitted to them by the Constitution; being responsible, nevertheless, for the propriety o f the measure”
but continued that he “ was as ready to adm it that the Executive had a right, under a due responsibility, also, to
withhold information, when o f a nature that did not permit a disclosure o f it at the tim e.” 5 Annals of Cong.
773(1796).
63 The traditional executive branch view o f th e 1796 message is that it is a powerful precedent for the Executive’s
long-standing constitutional view that Congress cannot legitimately deny the President the power to withhold docu­
m ents when in his judgm ent the public interest requires such action. See M essage o f President James K. Polk to
the H ouse o f Representatives (Jan. 12, 1848), in 4 Messages and Papers at 566-67; Message o f President John
T yler to the H ouse o f Representatives (Jan. 31, 1843), in 4 Messages and Papers 220, 223; Truman Memorandum;
see also Position o f the Executive Department Regarding Investigative Reports, 40 Op. A tt’y Gen. 45, 48 (1941);
13 Op. O .L .C at 259; 10 Op. O .L.C. at 165 a l 3 .

272

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure Act o f 1995

mulated by the Washington Administration has thus become the practice of the
executive branch as an ongoing institution,64 and the Attorneys General and the
heads of this Office have consistently maintained that it is the correct interpreta­
tion of the respective powers of President and Congress.65 The executive branch
position has had vigorous defenders in the legislative branch as well,66 and Con­
gress has usually accepted the Executive’s position as a practical matter.67
64 William H. Taft, The Presidency 110 (1916) ( “ The executive has always insisted and maintained that, while
either house may request information, it cannot compel it if the executive deems it to be inconsistent with the
public weal to disclose what is asked.” ). President James K. Polk’s response to an 1848 document request is particu­
larly instructive. On January 4, 1848, the House passed a resolution calling on the President to provide the House
with a broad range o f documents concerning United States relations with Mexico, including communications to
the United States minister to Mexico and to United States military officers. As President Polk noted in his response,
“ [t]he customary and usual reservation contained in calls o f either House o f Congress upon the Executive for informa­
tion relating to our intercourse with foreign nations [was] omitted.” Message of President Jam es K. Polk to the
House of Representatives (Jan. 12, 1848), in 4 Messages and Papers at 566. Despite the unqualified nature o f the
House resolution, Polk provided only those documents that he deemed it “ compatible with the public interests to
communicate,” id. in 4 Messages and Papers at 565, citing constitutional principle and executive precedent:
The call o f the House is unconditional. It is that the information requested be communicated, and thereby
made public, whether in the opinion o f the Executive (who is charged by the Constitution w ith the duty
o f conducting negotiations with foreign powers) such information, when disclosed, would be prejudicial
to the public interest or not. It has been a subject o f serious deliberation with me whether I could, consist­
ently with my constitutional duty and my sense o f the public interests involved and to be affected by
it, violate an important principle, always heretofore held sacred by my predecessors, as I should do by
a compliance with the request o f the House.
Id. in 4 Messages and Papers at 566. Polk discussed and relied on President W ashington’s 1796 refusal in concluding
that it was his “ constitutional right and solem n duty under the circumstances o f this case to decline a compliance
with the request o f the House.” Id. in 4 Messages and Papers at 567; see also 94 Cong. Rec. 5711 (1948) (statement
o f Rep. McCormick) (identifying seventeen different administrations in which by 1948 the executive branch had
declined to comply with congressional requests for information or documents).
63 See e.g., Mutual Security Program— Cutoff o f Funds From Office o f Inspector General and Comptroller, 41
Op. A tt’y Gen. 507 (1960); The Disclosure o f Documents to the House Committee on Government Operations—
Boycotts — Export Administration Act, 1 Op. O.L.C. 269 (1977).
66 Senator Howell Edmunds Jackson's 1886 speech in response to President Cleveland’s refusal to provide certain
documents is illustrative. Jackson noted that the question
as to how far the executive department o f the Government should respond to the calls of the House and
Senate for papers . . . came up as early as 1792, and from that time to this it has been uniformly held
both by the executive and judicial departments o f the Government that it rested in the discretion o f the
Executive as to what papers he would produce in response to calls by the Legislature or the courts.
17 Cong. Rec. 2622 (1886). As the Senate Foreign Relations Committee stated in 1816, in recognizing the limits
on its authority to interfere in diplomatic matters, “ [t]he nature o f transactions with foreign nations, moreover, re­
quires caution and unity o f design, and their success frequently depends upon secrecy and dispatch.” Compilation
o f Reports o f the Committee on Foreign Relations, United States Senate, 1799-1901, S. Doc. No. 56-231, pt. 8,
at 24 (1901), see also United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 320 (1936) (describing W ashing­
ton’s refusal to comply with the House request in 1796— “ a refusal the wisdom o f which was recognized by the
House itself and has never since been doubted” ).
In 1826, Representative Daniel W ebster objected to an appropriations rider that purported to attach instructions
to United States diplomats whom the President proposed to send to an international conference. W ebster argued
vigorously that the rider was “ unconstitutional; as it was taking the proper responsibility from the Executive and
exercising, ourselves, a power which, from its nature, belongs to the Executive and not to us.” See Eli E. Nobleman,
Financial Aspects o f Congressional Participation in Foreign Relations, 289 Annals Am. Acad. Pol. & Soc. Sci.
145, 150(1953).
67 The most persuasive evidence o f congressional recognition o f the force of the executive branch position may
be the long-standing practice o f including the public interest exception in resolutions requesting information. As
noted in the minority report accompanying the Truman Memorandum,
The unwisdom o f our attempting at this time to enforce this asserted congressional 'right' o f doubtful
constitutionality [to demand information that the executive branch deems is not in the public interest to
disclose] when 79 Congresses which have gone before us have seen fit not to attempt such enforcement
Continued

273

Opinions o f the O ffice o f Legal Counsel in Volume 20

The more recent doctrine and practice of the executive branch demonstrate the
continuing vitality of the President’s constitutional authority to control the disclo­
sure of diplomatic communications, even in the face of an effort by Congress
to condition funding on the making of those disclosures. In 1960, Attorney Gen­
eral William Rogers advised President Eisenhower regarding a provision of a stat­
ute that directed that certain expenses of a State Department office be charged
to certain appropriations, provided that all documents relating to activities of that
office were furnished upon request to Congress.68 A related statute provided for
termination of funds if all documents were not produced, unless the President
certified that he had forbidden the disclosure o f the documents to protect the pub­
lic interest. The State Department refused to furnish a number of documents re­
quested by a House subcommittee, and the President certified that he had forbid­
den their disclosure. The Comptroller General, interpreting the former statute as
not incorporating the public interest exception, directed that funds not be made
available to liquidate obligations incurred from the following day forward. Attor­
ney General Rogers concluded that the statute should be construed to include the
public interest exception because otherwise the statute, as applied under the cir­
cumstances, would embody an unconstitutional condition:
First, it is the constitutional duty and right of the President and
those officials acting pursuant to his instructions, to withhold infor­
mation of the executive branch from Congress whenever the Presi­
dent determines that it is not in the public interest to disclose such
information.
Second, under the constitutional doctrine o f separation of powers
Congress may not directly encroach upon the authority confided
to the President.
Third, the Constitution does not permit any indirect encroachment
by Congress upon this authority o f the President through resort to
is self-evident. Not only that, but also th e acquiescence by the Congress for over 150 years in the Executive
prerogative o f w ithholding from disclosure such information as the Executive deems must be withheld
in the public interest is in itself conclusive proof that that prerogative is one which exists under, and
is protected by our Constitution and that the ‘right' o f the Congress which House Joint Resolution 342
would enforce has no constitutional basis.
H .R. Rep. No. 80-1595, at 10 (1948).
T o be sure, the Houses o f Congress have rarely conceded unequivocally that the exception is constitutionally
required. This is hardly surprising: Congress is subject to strong “ hydraulic pressures” to describe its powers in
expansive term s and consequently minimize the independent authority o f the Executive. See INS v. Chadha, 462
U.S. 919, 947, 951 (1983) (noting “ ‘propensity’ ” o f the legislative branch " ‘to invade the rights o f the Executive’ ”
(quoting The Federalist No. 73, at 442 (A lexander Hamilton) (Clinton Rossiter ed., 1961))).
**41 Op. A tt’y Gen. 507 (1960) (construing the Mutual Security A ct o f 1959, Pub. L. No. 86-108, sec. 401(b),
§533A , 73 Stat. 246, 253).

274

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure A ct o f 1995

conditions attached to appropriations such as are contended to be
contained in . . .th e act.69
Thus, he concluded, in spite of the Comptroller General’s letter announcing the
termination of funds, the funds “ continue to be available as heretofore.” 70
Similarly, in 1973, this Office issued an opinion regarding the constitutionality
of a section of an authorizations act providing that no funds made available to
the Department o f State and related agencies may be obligated thirty-five days
after delivery to the head of the agency of a request from certain congressional
committees for documents, unless the agency has complied with the request.71
The statute excepted only communications to and from the President personally.
Thus, the statute precluded the President from exercising his constitutional author­
ity “ to prevent the disclosure to the Congress of information where in his judg­
ment disclosure would be contrary to the public interest.” 72 This Office concluded
that the statute, if interpreted literally, would be an unconstitutional interference
with the President’s duty to refuse compliance with a congressional demand to
disclose documents that may reveal state secrets. The opinion noted that the statute
did not literally deny to the President the exercise of his authority to invoke execu­
tive privilege, but rather it would “ as a practical matter” leave the President with
“ no choice.” 73 The following analysis from that opinion is fully applicable to
the present situation:
The Department of Justice is not prepared to take the position that
in every instance legislation would be unconstitutional that might
operate to interfere with the free exercise of the President’s discre­
tion as to whether or not he shall invoke the privilege. . . . Con­
gress may refuse to pass needed legislation, or the Senate may with­
hold its advice and consent to a treaty, or to the appointment of
an officer, if it is denied requested information. Legislation that
would provide for similar limited restraints on the President’s exer­
cise of privilege therefore is not necessarily unconstitutional. That
consideration, however, ceases to be operative where the penalty
attached to the exercise of the privilege is such that as a practical
matter the President has no choice but to comply with every Con­
gressional demand no matter how injurious to the public interest
69 Id. at 530 (footnote omitted).
70 Id. at 531.
71 Memorandum for the Honorable Leonard Garment, Counsel to the President, from Leon Ulman, Acting Assistant
Attorney General, Office o f Legal Counsel, Re: Constitutionality o f Section 13 o f the Slate/USIA Authorization (July
16, 1973).
12 Id. at 1-2.
13 Id. at 4.

275

Opinions o f the Office o f Legal Counsel in Volume 20

or unreasonable. The choice is transferred from the President to
the Congress, without recourse.
In our view, [the statute] falls into the latter category. By providing
that the funds for an entire agency will be cut off should the Presi­
dent exercise his constitutional power it deprives the President of
all choice. In other words, despite its wording, [the statute] is for
all practical intent and purposes identical with legislation that would
expressly deny to the President the exercise o f a constitutional
power. It is therefore in our judgment unconstitutional.74
Precipitously cutting off assistance to Mexico, thereby threatening a liquidity
crisis in Mexico, which could in turn put at risk a secure U.S.-M exico border
and jeopardize the position of other emerging markets is as serious a consequence
as terminating funds to a government agency — the threatened situation considered
in the 1973 Opinion. To compel the President to choose between violating his
constitutional duty to withhold documents when that is required by the public
interest and failing to honor a commitment to a foreign sovereign, just as surely
would deny the President a meaningful choice. The choice presented to the Presi­
dent under House Counsel’s interpretation of section 406 would be particularly
hollow because — in contrast to the statutes at issue in the 1960 and 1973 opin­
ions, which apparently sought to deny funds p rior to their being obligated by
the executive branch — the certification requirement would have forbidden the dis­
bursal o f funds already committed.

IV.
As then-Assistant Attorney General Barr has cautioned, in analyzing the scope
of Congress’s use of its power over finances to control the activities of the coordi­
nate branches of government, “ the easy answer is probably not a correct an­
swer.” 75 In the absence of a large body of case law interpreting the separation
o f powers issues raised by congressional efforts to use its appropriations power
to control the President’s exercise of his foreign affairs powers,76 long-standing
executive branch practice is a primary authority for the proper interpretation of
74 Id. at 4 -5 . The Act as finally enacted d id not include the unconstitutional provision. Department of State Author­
ization Act o f 1973, Pub. L. No. 93-126, 87 Stat. 451.
75 Panel symposium on The Appropriations Power and the Necessary and Proper Clause, 68 Wash. U. L.Q. 626,
626(1990).
76The Supreme Court itself has labelled "th e decisions o f the Court in this area . . . (as] rare, episodic and
affo rd in g ] little precedential value for subsequent cases.” Dames & Moore v. Regan , 453 U.S. 654, 661 (1981).
The paucity o f judicial decisions is partly a result o f the fact that many o f the issues are non-justiciable, and partly
a product o f the courts’ proper reluctance to intrude into the decisions o f the political branches in the area. See
Chicago & Southern Air Lines Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (‘‘[T]he very nature of
executive decisions as to foreign policy is political, not judicial. Such decisions are wholly confided by our Constitu­
tion to the political departments o f the government, Executive and Legislative.” ).

276

Presidential Certification Regarding the Provision o f Documents to the House o f Representatives
Under the Mexican Debt Disclosure Act o f 1995

the Constitution. As one commentator has noted: “ Most of the law here consists
not of judicial precedents but of historical ones; legitimacy is found in repetition,
innovation, and acceptance.” 77 The history of the relationship between Congress
and the President in this area is one of delicate accommodation, and wherever
possible the executive branch has sought to construe statutes in a manner that
avoids rather than creates confrontation. Our April 14 Letter continued that his­
tory.
The President’s constitutional authority to control disclosure of diplomatic com­
munications, and the invalidity of congressional attempts to compel the President
to relinquish his constitutional powers by the imposition of conditions on expendi­
tures, are directly relevant to the correct interpretation of section 406. Read as
House Counsel does, the effect of the statute would be a dramatic intrusion into
the President’s conduct of foreign relations. At the time section 406 was enacted,
the President had already taken action, pursuant to his statutory authority with
respect to the Exchange Stabilization Fund, that constituted a United States com­
mitment of emergency assistance to Mexico. Failure to honor that commitment
would risk a sovereign default, severe hardship within Mexico, with direct con­
sequences for the United States.
According to House Counsel, section 406 required the President either to accept
these serious consequences or to surrender his constitutional authority to determine
which documents relating to the Mexico assistance program could be disclosed
consistent with the public interest. As we have discussed, the Constitution does
not permit Congress to employ its fiscal powers to compel such a surrender, and
the interpretation of section 406 advocated by House Counsel thus would raise
a serious question about its validity. Moreover, the validity of section 406, read
in this manner, is not saved by the accommodation process outlined in section
406(b). Compliance with that subsection would require the President to share with
the Speaker and other members of the House his discretion to determine which
documents could be disclosed and would entail disclosing every document, regard­
less of its contents, to at least some members of the legislative branch. The Presi­
dent’s constitutional authority to control disclosure, however, vests in him unilat­
eral exercise of judgment about disclosure, and to decline to disclose appropriate
documents entirely. As this Office has observed in the past, the President’s author­
ity over diplomatic information, unlike certain other constitutionally grounded
privileges, is not subject to balancing: it is absolute.78 Congress may not use con­
ditions on spending to control or compel a waiver of such a presidential power.
77Peter J. Spiro, War Powers and the Sirens o f Formalism 68 N.Y.U. L. Rev. 1338, 1340 (1993); see also The
Pocket Veto Case, 279 U.S. 655, 6 88-90 (1929) (‘‘Long settled and established practice is a consideration o f great
w e ight. . . .” ).
78 See, e.g.. Memorandum for C. Boyden Gray, Counsel to the President, from J. Michael Luttig, Principal Deputy
Assistant Attorney G eneral, Office o f Legal Counsel, Re: Congressional Access to Presidential Communications
(Dec. 21, 1989); Memorandum for Arthur B. Culvahouse, Jr., Counsel to the President, from Douglas W. Kmiec,
Assistant Attorney General, Office o f Legal Counsel, Re: Constitutional Concerns Implicated by Demand fo r PresiContinued

277

Opinions o f the Office o f Legal Counsel in Volume 20

It is the duty and practice of the executive branch to avoid statutory construc­
tions that unnecessarily raise grave doubts about the constitutionality of congres­
sional measures. Respect for Congress, furthermore, counsels reluctance to inter­
pret a statute so as to require the assertion of a presidential power to act contrary
to the statute. It was the obligation of this Office, therefore, to seek a construction
o f section 406 that avoided interpreting it as an attempt to override the President’s
constitutional powers.
By referring to House Resolution 80, which contained the traditional public in­
terest exception, to define in part the certification required by the Act, section
406 itself provided a construction that obviated the need for the President to assert
his constitutional authority.79 The April 14 Letter therefore construed section 406
to include the public interest exception contained in Resolution 80. In doing so,
the advice o f this office followed executive practice dating back to the beginning
o f the Republic.
WALTER DELLINGER
Assistant Attorney General
Office o f Legal Counsel

dential Evidence in a Criminal Prosecution (Oct. 17, 1988); see also Halkin v. Helms, 598 F.2d 1, 7 (D.C. Cir.
1978) (P resident's control over communications containing state secrets is absolute).
79 Because the position adopted in the A p ril 14 Letter was the appropriate construction to give the statute, we
need not resolve the difficult question o f w hal the Executive’s legal view would have been if the statute had not
been expressly linked to House Resolution 80. W e do note, however, that in the past this Office has opined that
the President was entitled to disregard a severable, unconstitutional condition on statutory spending authority, and
proceed to employ that authority. Issues Raised by Provisions Directing Issuance o f Official or Diplomatic Passports,
16 Op. O.L.C. 18 (1992) (Acting Asst. A tt’y Gen. Flanigan); Issues Raised by Foreign Relations Authorization
Bill, 14 O p. O.L.C. 37 (1990) (Asst. Att’y G en. Ban-); M emorandum for the Honorable Robert J. Lipshutz, Counsel
to the President, from John M. Harmon, A ssistant Attorney General, Office o f Legal Counsel, Re: Myers Amendment
(A ug. 30, 1977).
As this O ffice has concluded, the President does not, by signing a piece o f legislation, “ barter aw ay” his responsi­
bility to treat an Act as unconstitutional. M emorandum for the Honorable Robert J. Lipshutz, Counsel to the President,
from John M. Harmon, Assistant Attorney G eneral, Office o f Legal Counsel, Re: Myers Amendment at 8 (Aug.
30, 1977); see also 14 Op. O.L.C. at 46 n .1 0 ("T h e analysis o f [whether the President may refuse to enforce an
unconstitutional condition on an appropriation] does not depend on whether the President signed the bill or not.
A s the Suprem e Court has observed, ‘it is not uncommon for Presidents to approve legislation containing pans
which are objectionable on constitutional g rounds.' That the President has signed the bill in no way stops his ability
to assert the b ill’s unconstitutionality, in court o r otherw ise.” ) (citation omitted).

278